SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2013 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . BRASKEM ANNOUNCES ITS IR STRUCTURE São Paulo, August 12, 2013 – Braskem (BM&FBovespa: BRKM5, BRKM3, BRKM6; NYSE: BAK; LATIBEX: XBRK), the leading resins producer in the Americas, announces to the market the new structure of its Investor Relations department. Guilherme A. Mélega, who was Head of the Corporate Controlling and Investor Relations departments of Braskem, leaves the Company as of today. Roberta Varella, which has served as Investor Relations Manager since 2009, will temporarily report directly to Chief Financial and Investor Relations Officer Mario Augusto da Silva. Braskem takes this opportunity to reaffirm its commitment to the capital markets and the continuous pursuit of corporate governance best practices and communication excellence, always guided by transparency and the equitable treatment of shareholders and a proactive approach to the needs of investors and analysts. The team remains available to provide any further clarifications by calling +55 (11) 3576-9531 or sending an e-mail to braskem-ri@braskem.com.br . Additional contact information follows: Roberta Varella Fernando T. de Campos IR Manager IR Coordinator Tel. (55 11) 3576-9266 Tel: (55 11) 3576-9479 roberta.varella@braskem.com fernando.campos@braskem.com Daniela Balle de Castro Pedro Gomes de Souza IR Analyst IR Analyst Tel: (55 11) 3576-9615 Tel: (55 11) 3576-9010 daniela.castro@braskem.com pedro.gomes@braskem.com For more information go to: www.braskem.com.br/ri SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 12, 2013 BRASKEM S.A. By: /s/ Marcela Aparecida Drehmer Andrade Name: Marcela Aparecida Drehmer Andrade Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
